UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-6486




In Re:   DONNIE JERMAINE FARRAR,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                          (3:07-cv-00085)


Submitted:   May 16, 2007                    Decided:   June 13, 2007


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Donnie Jermaine Farrar, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donnie Jermaine Farrar petitions for a writ of mandamus,

alleging the district court has unduly delayed ruling on his motion

for reconsideration of the dismissal of his 28 U.S.C. § 2254 (2000)

petition. He seeks an order from this court directing the district

court to act.    Our review of the docket sheet reveals that the

district court denied the motion for reconsideration on April 30,

2007.   Accordingly, because the district court has recently ruled

on Farrar’s motion, we deny the mandamus petition as moot.      We

grant Farrar’s motion for leave to proceed in forma pauperis.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                               - 2 -